MEMORANDUM OPINION
 No. 04-03-00082-CR
No. 04-03-00083-CR
No. 04-03-00084-CR
Rosemary GARCIA,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2002-CR-6443, 2002-CR-6444 & 2002-CR-6445
Honorable Mark Luitjen, Judge Presiding
Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice		
Delivered and Filed:	December 8, 2004
DISMISSED FOR LACK OF JURISDICTION
	In 2002, defendant, Rosemary Garcia, pled guilty to three counts of forgery, habitual,
pursuant to a plea bargain, and the trial court assessed punishment at three concurrent sentences of
ten years' confinement and a $1000 fine.  Defendant filed a general notice of appeal.
	Defendant's court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced.
Counsel concludes that the appeals are without merit.  The brief meets the requirements of  Anders
v. California, 386 U.S. 738 (1967).  
	Defendant was informed of her right to review the record.  Counsel provided defendant with
a copy of the brief and advised her of her right to file a pro se brief.  Defendant has not filed a brief.
	Defendant's notice of appeal did not state: (1) the appeal is for a jurisdictional defect; (2) the
substance of the appeal was raised by written motion and ruled on before trial; or (3) the trial court
granted permission to appeal. See Tex. R. App. P. 25.2(b)(3) (rule in effect at time defendant filed
notice of appeal).  Because defendant filed a general notice of appeal, we dismiss the appeals for lack
of jurisdiction.  See Griffin v. State, No. 1092-03, 2004 WL 2179518 (Tex. Crim. App. Sept. 29,
2004); Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661-62 (Tex. Crim. App. 1999); Pearson v. State, 994 S.W.2d 176 (Tex. Crim. App. 1999); Watson
v. State, 924 S.W.2d 711, 714-15 (Tex. Crim. App. 1996); Martinez v. State, 5 S.W.3d 722, 724-25
(Tex. App.--San Antonio 1999, no pet.); see also former Tex. R. App. P. 25.2(b)(3).
	We GRANT appellate counsel's request to withdraw.  Nichols v. State, 954 S.W.2d 83, 86
(Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.).
							Sandee Bryan Marion, Justice
DO NOT PUBLISH